
	
		II
		110th CONGRESS
		2d Session
		S. 2708
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to attract and
		  retain trained health care professionals and direct care workers dedicated to
		  providing quality care to the growing population of older
		  Americans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Caring for an Aging America Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The projected
			 growth in the number and proportion of older adults is unprecedented in United
			 States history.
			(2)By 2030, the
			 population of the United States aged 65 and older will exceed 70,000,000, about
			 twice the number of such individuals in 2000.
			(3)In the December
			 2007 final report titled From Isolation to Integration: Recommendations
			 to Improve Quality in Long-Term Care the National Commission for
			 Quality Long-Term Care reported that there is abundant evidence that the health
			 and long-term care workforce is not equipped in skills or in numbers to respond
			 adequately to the aging of the United States population.
			(4)Inadequate
			 training in geriatrics and gerontology often results in misdiagnoses,
			 medication errors, inappropriate services, and a lack of care coordination,
			 particularly in transitions from one setting to another, that are harmful to
			 older patients and costly to our health and long-term care system.
			(5)Twenty-five
			 percent of medical students report inadequate amounts of time devoted to
			 geriatric training, 30 percent feel unprepared to care for older adults in
			 acute care settings, and 42 percent say they are unprepared to care for frail
			 older people in nursing homes.
			(6)Only 3 percent of
			 psychologists view geriatrics as their primary area of practice and only 28
			 percent of psychologists have some graduate training in geriatrics or
			 gerontology.
			(7)Less than 1
			 percent of nurses are certified gerontological nurses and only 3 percent of
			 advance practice nurses specialize in aging.
			(8)Only 5 percent of
			 social workers are trained in aging issues, yet 70 percent of licensed clinical
			 social workers have worked in some capacity with older adults and their
			 families.
			(9)By 2050, the
			 United States will need three times as many direct care workers in home,
			 community-based and facility-based long-term care settings as are employed now
			 to meet the needs of the baby boom generation.
			3.Geriatric and
			 gerontology loan repayment programPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 295 et seq.) is amended by adding at the end the
			 following:
			
				3Strengthening
				recruitment and retention for geriatric care practice
					771.Geriatric and
				gerontology loan repayment program
						(a)EstablishmentThe
				Secretary shall establish a Geriatric and Gerontology Loan Repayment Program
				within the Health Resources and Services Administration to ensure an adequate
				supply of physicians, physician assistants, nurse practitioners, clinical nurse
				specialists, psychologists, and social workers trained in geriatrics or
				gerontology and to reduce critical workforce shortages in geriatric care
				practice.
						(b)ContractsUnder the program established under
				subsection (a), the Secretary shall enter into contracts with individuals
				described in subsection (d) under which the individuals agree to provide
				full-time clinical practice and service to older adults for a minimum of 2
				years.
						(c)Payment for
				years of serviceIn
				consideration of the Federal Government agreeing to pay, for each year of
				service under a contract under this section, not more than $35,000 of the
				principal and interest of the educational loans of the individual involved for
				each of the first 2 years of service, the individual shall carry out activities
				in accordance with subsection (d)(4). For subsequent years, loan repayments of
				up to $40,000 per year for a third or fourth year of service may be made
				available.
						(d)Eligible
				individualsAn individual described in this subsection is an
				individual—
							(1)who—
								(A)is a physician,
				including an osteopathic physician, who has completed specialty training in
				geriatric medicine or geriatric psychiatry;
								(B)is a nurse
				practitioner or clinical nurse specialist who has completed specialty training
				in geriatrics or gerontology;
								(C)is a physician
				assistant who has completed specialty training in geriatrics;
								(D)is a social
				worker who has completed specialty training in gerontology;
								(E)is a psychologist
				who has completed specialty training in gerontology; or
								(F)otherwise—
									(i)has a degree in
				medicine, osteopathic medicine, clinical or counseling psychology (doctoral
				degree program), social work (master’s or doctoral degree program), or who is a
				certified nurse practitioner, certified clinical nurse specialist, or physician
				assistant; and
									(ii)is enrolled in,
				or has successfully completed, an accredited program of specialty training in
				geriatric medicine, geriatric psychiatry, geropsychology, gerontological social
				work, gerontological nursing, or equivalent geriatric care practice (as
				determined by the Secretary);
									(2)who has obtained
				an educational loan for costs associated with graduate training in medicine,
				psychology, or social work, or costs associated with becoming a nurse
				practitioner, clinical nurse specialist, or physician assistant;
							(3)who is
				appropriately licensed, without restriction (as determined by the Secretary),
				in the State in which the individual practices; and
							(4)who agrees to
				provide clinical services to older adults for a period of not less than 2 years
				in a setting determined appropriate by the Secretary.
							(e)Applicability of certain
				provisionsWith respect to
				the National Health Service Corps Loan Repayment Program established in subpart
				III of part D of title III of this Act, the provisions of such subpart shall,
				except as inconsistent with this section, apply to the program established in
				this section in the same manner and to the same extent as such provisions apply
				to the National Health Service Corps Loan Repayment Program.
						(f)National
				Advisory Council on the Geriatric and Gerontology Loan Repayment
				Program
							(1)EstablishmentThe
				Secretary shall establish a National Advisory Council on the Geriatric and
				Gerontology Loan Repayment Program (referred to in this section as the
				Council) that shall be composed of not to exceed 11 members to
				be appointed by the Secretary.
							(2)DutiesThe
				Council shall consult with, advise, and make recommendations to the Secretary
				with respect to the Secretary's administration of the program established under
				subsection (a).
							(3)Administrative
				provisionsMembers of the Council shall be appointed for a term
				of 3 years and shall be representative of the health professions, and
				professional associations, that are eligible to enter into agreements under
				this section.
							(g)ReportsNot
				later than 2 years after the date of the enactment of this section, and
				annually thereafter, the Secretary shall prepare and submit to the appropriate
				committees of Congress a report that describes—
							(1)the program
				established under this section (including the number and amount of loan
				repayments, the number and practice locations of the loan repayment recipients,
				the demographics of the individuals participating in the program, the default
				rate and actions required upon default, and to the extent that it can be
				determined, the reasons for such defaults);
							(2)how the program
				interacts with other Federal loan repayment programs for primary health care
				professionals; and
							(3)the overall costs
				and benefits of the program.
							(h)DefinitionIn
				this section:
							(1)GeriatricsThe
				term geriatrics means the branch of medicine that deals with the
				problems and diseases of older adults and aging.
							(2)GerontologyThe
				term gerontology means the multidisciplinary study of the aging
				process and individuals as they grow from middle age through later life. Such
				term encompasses the social, psychological, biological and economic aspects of
				aging.
							(3)Specialty
				trainingThe term specialty training means
				coursework in geriatrics and gerontology and clinical training, including
				internships or fellowships, in a geriatric setting.
							(i)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $4,000,000 for fiscal year 2009, $9,500,000 for fiscal year
				2010, $16,000,000 for fiscal year 2011, $24,000,000 for fiscal year 2012, and
				$30,500,000 for fiscal year
				2013.
						.
		4.Expansion of
			 nursing education loan repayment programSection 846 of the Public Health Service Act
			 (42 U.S.C. 297n) is amended—
			(1)by redesignating subsection (i) as
			 subsection (j); and
			(2)by inserting
			 after subsection (h), the following:
				
					(i)Geriatric care
				practice in long-term care settings
						(1)Loan
				repaymentsIn providing for loan repayments under this section,
				the Secretary shall ensure that eligible individuals include registered nurses
				who complete specialty training in geriatrics or gerontology and who elect to
				provide nursing services to older adults in home and community-based or
				facility-based long-term care settings, or any other program determined
				appropriate by the Secretary.
						(2)DefinitionIn
				this subsection, the term specialty training means coursework in
				geriatrics and gerontology and clinical training, including internships or
				fellowships, in a geriatric setting.
						(3)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, $1,500,000 for fiscal year 2009, $3,000,000 for fiscal
				year 2010, $5,000,000 for fiscal year 2011, $7,000,000 for fiscal year 2012,
				and $8,500,000 for fiscal year
				2013.
						.
			5.Expansion of
			 career ladder programsSection
			 831 of the Public Health Service Act (42 U.S.C. 296p) is amended—
			(1)in subsection
			 (c)(1)(A)—
				(A)by striking
			 to promote career and inserting the following: “to—
					
						(i)promote
				career
						;
				and
				(B)by adding at the
			 end the following:
					
						(ii)focus on
				specialty training in providing long-term care services for nursing personnel
				(including registered nurses, licensed practical nurses, licensed vocational
				nurses, certified nurse assistants, home health aides, personal care
				attendants, or any other related worker category designated by the Secretary)
				who provide services in home and community-based or facility-based long-term
				care settings; and
						;
				and
				(2)in subsection
			 (h), by adding at the end the following: There is authorized to be
			 appropriated for grants under subsection (c)(1)(A)(ii), $4,000,000 for fiscal
			 year 2009, $4,000,000 for each of fiscal years 2010 through 2012, and
			 $3,500,000 for fiscal year 2013..
			6.Health and
			 Long-Term Care Workforce Advisory Panel for an Aging AmericaSubpart 3 of part E of title VII of the
			 Public Health Service Act (as added by section 2) is further amended by adding
			 at the end the following:
			
				772.Health and
				Long-Term Care Workforce Advisory Panel for an Aging America
					(a)EstablishmentThe
				Secretary, in consultation with the Secretary of Labor, shall establish a
				Health and Long-Term Care Workforce Advisory Panel (referred to in this section
				as the Panel) to—
						(1)examine workforce
				issues related to health and long-term care for the aging population;
				and
						(2)provide advice to
				each such Secretary and to the appropriate committees of Congress concerning
				workforce issues related to health and long-term care for the aging
				population.
						(b)MembershipThe
				Panel shall be composed of not to exceed 20 individuals to be appointed by the
				Secretary.
					(c)DutiesThe
				Panel shall—
						(1)analyze the
				existing geriatric health and long-term care workforce data
				infrastructure;
						(2)make
				recommendations for new or additional uniform data elements across regions and
				States that is necessary to track supply, demand, and workforce shortages
				related to health and long-term care for the aging population;
						(3)conduct a
				research project to identify incentives for recruitment and retention of new
				populations of clinicians and providers who agree to serve vulnerable older
				adults in geriatric and long-term care settings and make recommendations for
				one or more demonstrations, including the design, implementation and evaluation
				of outcomes; and
						(4)carry out other
				activities determined appropriate by the Secretary.
						(d)Focus of
				research projectIn carrying out the research project under
				subsection (c)(3), the Secretary in consultation with the Panel shall focus on
				individuals who are not otherwise eligible for loan repayment incentives under
				this title or title VIII, such as retired military clinicians or other retired
				health professionals, health care professionals seeking a mid-career change,
				and direct care workers in long-term care settings. To carry out such research
				project, the Secretary may award grants or contracts. Eligible entities shall
				include State or local government, health professions schools, academic health
				centers, and other appropriate public or private non-profit entities.
					(e)Administrative
				provisionsMembers of the Panel shall be appointed for a term of
				not to exceed 3 years (as determined by the Secretary at the time of
				appointment), shall convene at least twice per year, and shall be
				representative of diverse public and private sector expertise and interests,
				including representation from the Department of Health and Human Services
				(including the Health Resources and Services Administration, the Agency for
				Healthcare Research and Quality, and the Administration on Aging), the
				Department of Labor (including the Bureau of Labor Statistics, the Employment
				and Training Administration, and the Employment Standards Administration),
				other Federal officials as the Secretary determines appropriate, academic
				institutions, consumer organizations, national aging advocates, health
				professional and paraprofessional associations, organized labor,
				nationally-recognized researchers in the area of geriatric care and long-term
				care workforce issues, health care and long-term care associations (including
				those representing home and community-based and facility-based settings), and
				private foundations that have sponsored initiatives to expand health
				professionals to care for the aging population.
					(f)ReportsNot
				later than 2 years after the date of enactment of this section, and every 2
				years thereafter, the Secretary, based on the advice and recommendations of the
				Panel, shall submit to the appropriate committees of Congress a report on the
				status of the health professions and long-term care workforce for the aging
				population.
					(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $1,500,000 for fiscal year 2009, and such sums as may be
				necessary for each of fiscal years 2010 through
				2013.
					.
		
